internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 4-plr-109932-01 date date distributing controlled state x business y a b c d e trust a plr-109932-01 b c d this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction additional information was requested and submitted in letters dated april and date the information submitted for consideration is summarized below summary of facts distributing a state x corporation files its federal_income_tax return on a calendar_year basis and uses the cash_method_of_accounting the distributing stock is owned a percent by a b percent by a’s sister-in-law b and c percent by each of b’s children c and d the remaining d percent is held by trust a testamentary_trust created under the will of e the father of b and of which b c and d are beneficiaries b c d and trust are hereinafter referred to collectively as the family distributing directly engages in business y distributing has submitted financial information indicating that business y has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years a and the family have differed on a number of fundamental business matters relating to distributing’s business including management approach and expansion of distributing’s business these differences are having an adverse effect on the day-to- day operations of distributing furthermore a and the family anticipate that the death of any one of the major shareholders of distributing will aggravate these differences proposed transaction to eliminate the shareholder disputes distributing has proposed the following series of steps collectively the proposed transaction i distributing will form controlled under the laws of state x controlled like distributing will use the cash_method_of_accounting and file its federal_income_tax return on a calendar_year basis ii distributing will contribute approximately a percent based on fair market plr-109932-01 values of its assets to controlled in exchange for all of controlled’s outstanding_stock consisting only of voting common and the assumption by controlled of related liabilities the contribution iii distributing will distribute all of controlled’s stock to a in exchange for all of his distributing stock the distribution representations the taxpayer has made the following representations concerning the proposed transaction a the fair_market_value of the controlled stock received by a will approximately equal the fair_market_value of the distributing stock surrendered by a in the exchange b no part of the consideration distributed by distributing will be received by a as a creditor employee or in any other capacity other than that of a shareholder of distributing c the five years of financial information submitted on behalf of distributing represents distributing’s present operations and with regard to distributing there have been no substantial operational changes since the date of the last financial statements submitted d following the proposed transaction distributing and controlled each will continue independently and with its separate employees the active_conduct of its share of all the integrated activities of the business conducted by distributing before consummation of the proposed transaction e the distribution is carried out for the corporate business_purpose of allowing a and family to operate independently of one another the distribution is motivated in whole or substantial part by this corporate business_purpose f distributing is not an s_corporation under sec_1361 of the internal_revenue_code and neither distributing nor controlled expects or plans to make an s_corporation_election under sec_1362 in the near future g there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing or controlled after the proposed transaction h there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the plr-109932-01 proposed transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 i there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the proposed transaction except in the ordinary course of business j no distributing shareholder will hold immediately after the distribution disqualified_stock within the meaning of sec_355 that constitutes a percent or greater interest in distributing or controlled k i the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed as determined under sec_357 by controlled and ii the liabilities assumed as determined under sec_357 in the transaction were incurred in the ordinary course of business and are associated with the assets being transferred l no intercorporate debt will exist between distributing and controlled at the time of or after the distribution m payments made in connection with any continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length n no two parties to the proposed transaction are investment companies as defined in sec_368 and iv o the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the combined voting power of all classes of stock entitled to vote of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled rulings based solely upon the information submitted and the representations set forth above we rule as follows the contribution followed by the distribution will be a reorganization under plr-109932-01 sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis that controlled has in each asset received from distributing will equal the basis of that asset in the hands of distributing immediately before the contribution sec_362 the holding_period for each asset received by controlled from distributing will include the period during which distributing held the asset sec_1223 no gain_or_loss will be recognized by distributing upon the distribution sec_361 no gain_or_loss will be recognized by a upon his receipt of controlled stock in the distribution sec_355 the basis of the stock of controlled in the hands of a immediately after the distribution will equal the basis of the distributing stock surrendered in exchange therefor sec_358 the holding_period of the controlled stock received by a will include the period during which a held the distributing stock with respect to which the distribution is made provided that the distributing stock is held as a capital_asset on the date of the distribution sec_1223 proper allocation of distributing's earnings_and_profits will be made under sec_1_312-10 of the income_tax regulations caveats the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings and it is subject_to verification on examination no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions plr-109932-01 existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings procedural statements this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely associate chief_counsel corporate by senior technician reviewer branch
